Citation Nr: 0805697	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-16 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
ankle infection and nerve entrapment secondary to scarring 
and residuals, status post surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
February 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the claim.  

A hearing was held before the undersigned Veterans Law Judge 
in this case at the RO in July 2007.  The record was held 
open for 60 days after the hearing to permit the veteran to 
submit additional evidence regarding whether the standard of 
care was met during the time of the surgery at issue here.  
However, no additional evidence has been received.  As such, 
the Board will proceed. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran underwent a surgical procedure to his left 
ankle at a VA hospital in April 1979.  A postoperative wound 
infection was treated by drainage and antibiotics, but the 
wound showed an exposed tendon.  A skin graft was attempted 
but failed, and the wound was therefore closed with sutures.  
Due to residuals of the surgery, including scarring, a nerve 
entrapment occurred, which has since been released. 

3.  The preponderance of the competent medical evidence is 
against a finding that the left ankle infection and nerve 
entrapment secondary to scarring and residuals, status post 
surgery, was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or some other instance of 
fault on the part of the VA, or as the result of an event 
that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
the veteran's left ankle infection and nerve entrapment 
secondary to scarring and residuals, status post surgery are 
not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist the Veteran

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
May 2003, which was clearly prior to the April 2004 rating 
decision that is the subject of this appeal.  This letter 
summarized the criteria for establishing the benefit sought 
on appeal, informed the veteran of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and indicated the need for the appellant 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the holding of 
Quartuccio, supra.

The Board also notes that it is cognizant of the holding of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  No such notification 
appears to have been sent to the veteran in the instant case.  

The Board acknowledges that an error by VA in providing 
notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. § 5103(a) is 
presumptively prejudicial and that in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  However, in this case, it is 
unclear whether the holding in Dingess/Hartman is even 
applicable as it involves a claim for compensation under 38 
U.S.C.A. § 1151, as opposed to a claim of service connection.  
Moreover, even if it is applicable, the focus of this case is 
whether the veteran is entitled to compensation under 38 
U.S.C.A. § 1151, for which, as detailed above, he received 
adequate notification.  In short, the outcome of this case 
does not depend upon the information discussed by the Dingess 
holding.  Further, for the reasons detailed below the Board 
finds that the claim must be denied as the preponderance of 
the evidence is unfavorable.  As such, no disability rating 
and/or effective date is to be assigned or even considered 
for this claim.  Consequently, the Board concludes that the 
veteran has not been prejudiced by this lack of notification 
regarding the Court's holding in Dingess/Hartman.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist has been 
satisfied in this case.  The Board notes that the veteran and 
his representative have had the opportunity to present 
evidence and argument in support of this claim.  Pertinent 
medical records were obtained in conjunction with this case, 
and the veteran has not identified the current existence of 
any relevant evidence that has not been obtained or 
requested.  While the veteran successfully moved for an 
extension of 60 days beyond his hearing date in August 2007 
to obtain medical evidence regarding whether the standard of 
care was met during the time of the surgery in question here, 
as noted, no additional evidence has been received.  
Moreover, a VA examiner's medical opinion on this question 
was obtained in January 2004.   

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises, such doubt will be resolved in favor of the claimant.  
Reasonable doubt is doubt that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

Only independent medical evidence may be considered to 
support medical findings.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Similarly, 
nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v.  Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1).


Legal Criteria.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
the United States Congress.  See § 422(a) of PL 104-204.  The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability 
or death were service-connected.  For purposes of 
this section, a disability or death is a 
qualifying additional disability or qualifying 
death if the disability or death was not the 
result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death 
was:

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable. 

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To establish 
that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or 
examination caused the veteran's additional 
disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a 
reasonable health care  provider . . . .

38 C.F.R. § 3.361(d).


Analysis. 

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for his left ankle 
infection and nerve entrapment secondary to scarring and 
residuals, status post surgery.

The veteran underwent a surgical procedure known as a Watson-
Jones repair to his left ankle at a VA hospital in April 
1979.  A postoperative wound infection was discovered, which 
was treated by drainage and antibiotics, but the wound showed 
an exposed tendon.  A skin graft was attempted but failed, 
and the wound was therefore closed with sutures.  Due to 
residuals of the surgery including scarring, a nerve 
entrapment occurred, which has since been released. 

The veteran essentially contends that his current symptoms, 
including extreme pains in the late afternoon, the need to 
use a cane to keep as much weight off the left foot as 
possible, and the possible future need for surgical severance 
of the affected nerve, are due to the surgery at issue here.  
See Transcript of hearing at page 6.  In support of this 
claim, his representative argued that the evidence, in its 
totality, supported the claim.  See Transcript of hearing at 
page 7.

It is undisputed that the veteran sustained a nerve 
entrapment due to infection and scarring from VA left ankle 
surgery.  However, no competent medical opinion is of record 
which supports a finding that the left ankle infection and 
nerve entrapment secondary to scarring and residuals, status 
post surgery, were due to carelessness, negligence, lack of 
proper skill, error in judgment, or some other instance of 
fault on the part of the VA, or that this was an event that 
was not reasonably foreseeable.  Such evidence is necessary 
to receive compensation under the current, applicable version 
of 38 U.S.C.A. § 1151.

The Board further notes that a VA medical opinion was 
obtained regarding this case in January 2004 based upon an 
examination of the records in the claims folder.  After a 
very lengthy review of the medical records, the VA examiner 
concluded that he did not note any evidence for negligence on 
the part of the VA physicians involved with the care of the 
veteran at the time of the initial surgery or the care and 
treatment, including surgical treatment, of the postoperative 
wound.  Postoperative wound infections and scarring in 
relationship to infection are normal complications that can 
arise from this operative procedure, he further observed.  

The VA examiner in January 2004 additionally remarked that, 
judging from the excellent nerve conduction studies and 
electromyography reports subsequent to an operation in the 
1980's (to free the entrapped nerve), there was 
"overwhelming" evidence that there had been an entrapment 
at the superficial peroneal nerve and perhaps also a portion 
of the deep peroneal nerve in relation to the scarring, 
causing the veteran to have an anterior compartment syndrome 
with significant symptomatology which was disabling to him in 
the past.  However, a fascio-lytic procedure of the scar and 
liberation of the peroneal nerve had been performed, which 
substantially reduced the veteran's symptoms related to this 
condition.  On a later electromyography report, it was noted, 
the veteran was much improved.  The veteran subsequently 
developed diabetes, and his more recent symptoms of total 
bilateral leg numbness, paresthesias, and weakness were not 
related to any degree to the previous condition of the 
superficial peroneal nerve entrapment and anterior 
compartment syndrome.  They were instead related to 
peripheral neuropathy, secondary to diabetes.  This was 
evident because of the diffuse nature of the condition in 
both legs, which seemed to be progressive and had its onset 
many years later in relationship to the onset of diabetes.  

The January 2004 VA examiner made diagnoses as follow:

1.	Status post Staphylococcus infection of the lateral 
ankle postoperatively after a Watson-Jones repair of an 
unstable ankle secondary to ankle sprain.

2.	Entrapment of the superficial peroneal nerve secondary 
to scarring related to #1, with mild but nondisabling 
symptomatology related to the above and relieved 
substantially by operative lysis of the scarring and 
liberation of the superficial peroneal nerve in the 
1980's.

3.	Diabetes mellitus.

4.	Peripheral neuropathy, symptomatic, related to diagnosis 
#3.  

In short, the only competent medical opinion of record to 
address the issue of fault in this case has concluded there 
is not any evidence for negligence on the part of the VA in 
this case.  Thus, the criteria of 38 U.S.C.A. 
§ 1151(a)(1)(A), that disability caused by care furnished by 
VA must have, as its proximate cause, carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA.  Further, 
the VA examiner indicated that the events in question were 
reasonably foreseeable, by stating that postoperative wound 
infections and scarring in relationship to infection are 
reasonably forseeable complications that can arise from this 
operative procedure.  Therefore, eligibility for benefits 
under 38 U.S.C.A. § 1151(a)(1)(B) is not established.  As the 
VA medical opinion is based upon a complete review of the 
claims folder, the Board finds that it is based upon an 
adequate foundation.  Therefore, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 
1151, and the claim must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

The other evidence on file does not significantly undercut 
the VA examination in this case, or even go to the issues of 
any instance of fault or of foreseeability, which are the 
determinative issues in this case.  38 U.S.C.A. § 1151.  In 
April 2003, the veteran submitted a medical article from an 
online source indicating that Staph infections may be 
acquired in hospitals and that surgical wounds are 
susceptible to such infection.  If anything, this article 
tends to show that post-surgical infections are a reasonably 
foreseeable complication of such treatment, and is consistent 
with the comments of the VA physician in the 2004 report.  

An August 2003 report of K.H., M.D., the veteran's private 
physician who has performed many of the measures undertaken 
to improve his left ankle condition, indicates that it is his 
impression that the veteran's persistence of pain, including 
a burning sensation and numbness primarily in the region of 
the ankle, spreading upward as well as downward, was at least 
significantly induced by the VA surgery in 1979 and secondary 
Staph infection that occurred.  Dr. H. added, "if this 
persistent disability makes him a disabled American veteran, 
I think that he should appropriately be rated."  However, 
mere persistence of unfortunate surgical residuals does not 
satisfy the requirements of 38 U.S.C.A. § 1151.  As discussed 
above, basic eligibility under 38 U.S.C.A. § 1151 requires 
the disability to be caused by some instance of fault or by 
an event not reasonably foreseeable, neither of which are 
shown by Dr. H.'s report.  See also 38 C.F.R. § 3.361.

A private osteopath, D.A.-Y., D.O., provided a statement in 
May 2006 that the veteran's left ankle pain was "as least as 
likely as not a result of the operation he underwent at the 
VA in 1979."  In November 2006, Dr. A.-Y. noted that the 
April 1979 surgery had resulted in exposure of the ankle 
tendon and a failed attempt to cover the area with a skin 
graft.  She added that the veteran's chronic left ankle pain 
was "likely the result of the delayed healing of his ankle 
wound after surgery in 1979."  Again, however, the private 
doctor does not describe the events she relates as caused by 
an instance of fault (or breach of the standard of care, or 
other words to that effect), nor does she describe the events 
as not reasonably foreseeable (or words to that effect).  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In October 2006, the veteran submitted a statement to the 
effect that in the hospital in 1979, he felt that no doctor 
wanted responsibility for the outcome of his left ankle 
surgery.  He was told that he would get a skin graft, and 
when that did not materialize, doctors evaded his questions 
about his case.  The doctor who did the operation had left 
the hospital.  The wound was open for four months, and the 
veteran felt this caused damage to him.  

However, the Board must rely for its medical conclusions on 
the competent medical evidence of record, as opposed to the 
veteran's impressions not based on medical knowledge.  See 
Espiritu, supra.  Regarding the standard of care exercised in 
1979, again, the only competent medical evidence of record is 
the VA examination on file.  As noted, that examiner stated, 
after an exhaustive review of the medical records on file, 
including those from 1979, that he saw no evidence for 
negligence on the part of the VA physicians involved in the 
care given at the time.  Nor did the examiner feel that the 
proximate cause of the disability was an event not reasonably 
foreseeable, as he commented that postoperative wound 
infections and scarring in relationship to infection are 
normal complications that can arise from the procedure the 
veteran underwent.  The Board stresses that it has considered 
all of the evidence, including the veteran's contentions and 
testimony.  Nonetheless, the criteria for compensation under 
38 U.S.C.A. § 1151 for the veteran's left ankle infection and 
nerve entrapment secondary to scarring and residuals, status 
post surgery, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2007)


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
ankle infection and nerve entrapment secondary to scarring 
and residuals, status post surgery, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


